Citation Nr: 1316602	
Decision Date: 05/21/13    Archive Date: 05/29/13

DOCKET NO.  09-10 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1968 to August 1969.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) San Juan, Puerto Rico.

In December 2010, this matter was remanded by the Board for further development.  As detailed below, the Board finds that a remand is again necessary.

Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA treatment notes document ongoing psychiatric care for the Veteran, in which he is primarily counseled for stressors relating to family life and combat, e.g., flashbacks and nightmares.  Repeated diagnostic impressions of Axis I: Major Depression and Axis IV: Medical Conditions are listed.  See VA treatment notes dated July 2008 through November 2010.

Here, the Board notes that, "Axis IV is for reporting psychosocial and environmental problems that may affect the diagnosis, treatment, and prognosis of mental disorders (Axes I and II)." (Emphasis added.)  American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, 1994.  See also Hernandez-Toyens v. West, 11 Vet. App. 379, 381-82 (1998) (an Axis IV assessment listing a military experience represents a "etiologically significant psychosocial stressor" and, thus, provides a plausible connection between the current condition and active service).

The Veteran is service-connected for the following health conditions: coronary artery disease, type 2 diabetes mellitus with erectile dysfunction and peripheral neuropathy of the upper extremities, hypertension, peripheral arterial disease of the lower extremities, bullet wound residuals, peripheral neuropathy of the lower extremities and malaria.

Pursuant to the Board's December 2010 remand, the Veteran underwent a VA examination in June 2011, to determine whether the Veteran had a diagnosis of PTSD conforming to the DSM-IV criteria, and, if not, whether any other diagnosed psychiatric disorder was related to service.  The June 2011 examiner noted the Veteran's combat stressor and that he did not react with intense fear, feeling of helplessness or horror, but instead reported anger.  The examiner found that the Veteran did meet the DSM-IV stressor criteria, but did not meet the DSM-IV criteria for a diagnosis of PTSD.  She diagnosed the Veteran with major depressive disorder, but did not state, however, whether the Veteran's major depressive disorder was related to service.  On Axis IV, the examiner listed "medical condition - as per treating psychiatrist."

In January 2012, the Veteran was once more examined.  Again, the examiner found that his symptoms did not meet the DSM-IV criteria for PTSD, but diagnosed him with major depressive disorder.  The examiner found that the Veteran's major depressive disorder was less likely than not related to service.  In providing a rationale, the examiner seemed to discount a relationship between the Veteran's major depressive disorder and combat stressors, and stated that "stressors for major depression are, as per treating psychiatrist...secondary or associated to medical conditions."

In February 2012, an addendum opinion was obtained from the January 2012 examiner.  She essentially reiterated her above opinion, again stating that the Veteran's treating psychiatrist had attributed his major depression to his medical conditions.  Regarding PTSD, she noted the June 2011 interview regarding the Veteran's combat stressors, and stated, "meeting the required criteria for a diagnosis of PTSD as per the DMS-IV-TR is a different situation.  Veteran did not meet these criteria."

The Board finds the above opinions problematic because at no point in the VA treatment notes does the Veteran's psychiatrist attribute his major depressive disorder to his service-connected health conditions alone.  The Board does not find that simply listing an Axis IV diagnosis is tantamount to a medical opinion stating the etiology of a psychiatric disorder.  The Board cannot afford probative value to such data unsupported by a rationale and requiring a tenuous inferential step.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that a medical opinion that contains only data and conclusions is not entitled to any probative value; there must be factually accurate, fully articulated, sound reasons for the conclusion).

Moreover, while the examiner provided some data regarding the Veteran's evaluation for PTSD, she did not explain, to the Board's satisfaction, why the criteria were not met.

As the above reports are inadequate, a new examination must be obtained on remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  Such examination should also address whether any diagnosed psychiatric disorder is due to the Veteran's service-connected health disorders.

Additionally, the record indicates that the Veteran receives Social Security Disability Insurance for his major depressive disorder.  See February 2003 Vet Center Records.  Social Security records are not in the claims file, and given that these records could be relevant in substantiating the Veteran's claim, VA has a duty to make reasonable efforts to obtain these records.  38 C.F.R. § 3.159(c)(2); see Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that if there is a reasonable possibility that SSA records are relevant to a claim, VA is required to assist the claimant in obtaining the identified records).

Lastly, as the claim is being remanded for further development, any recent, outstanding VA treatment records should also be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security benefits as well as the medical records relied upon concerning that claim.  

If the records are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain any outstanding VA treatment records since November 2010 following the procedures set forth in 38 C.F.R. § 3.159.

3.  Upon completion of the above, schedule the Veteran for a VA examination to determine whether he has PTSD related to his reported combat stressors and whether any currently present acquired psychiatric disorder other than PTSD is related to service, to include as due to his service-connected health disorders.

All indicated studies should be performed.  The examiner should determine the nature and extent of any currently demonstrated acquired psychiatric disorder.  A diagnosis of PTSD under DSM-IV criteria should be ruled in or ruled out.  If PTSD is diagnosed, the examiner should identify the specific stressor or stressors that support that diagnosis.  If PTSD is not diagnosed, the examiner should specifically explain why the diagnosis is not supported.  

With respect to any diagnosed acquired psychiatric disorder other than PTSD, the examiner should be requested to provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present acquired psychiatric disorder either a) first manifested in service; b) is related to service; c) is caused by service-connected health disorders; OR d) is aggravated by service-connected health disorders beyond the normal progress of the disorder.

A complete rationale for all opinions expressed should be provided in the examination report.  

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

